DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 January 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 12 January 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn, and new rejections under 35 U.S.C. 112 have been added. See below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14-16, and 18-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 1 recites that “the contact section of the base sheet is heated to a temperature equal to or higher than the glass transition temperature of the base sheet by heating with the projecting mold part”. The disclosure only provides support for temperatures equal to or higher than the glass transition temperature of the base sheet to below the melting temperature of the base sheet. See paragraph 36. In other words, temperatures equal to above the melting point are not supported. However, such temperatures fall within the range recited in claim 1. See MPEP 2163.05(III), which discusses In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (The ranges described in the original specification included a range of “25%- 60%” and specific examples of “36%” and “50%”. A corresponding new claim limitation to “at least 35%” did not meet the description requirement because the phrase “at least” had no upper limit and caused the claim to read literally on embodiments outside the “25% to 60%” range, however a limitation to “between 35% and 60%” did meet the description requirement.). 
Claims 2-10, 14-16, and 18-31 are rejected based on their dependency from claim 1. Claims 11-13 are not rejected under 35 U.S.C. 112(a) because each recites a temperature range supported by the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 refers to “other regions of the base sheet”. Claim 18 depends from claim 1, which also refers to “other regions of the base sheet”. It is unclear whether these regions are distinct. For purposes of examination, and given the context, claim 18 will be interpreted as reciting “the other regions of the base sheet” rather than “other regions of the base sheet.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites that “the heating temperature of the base sheet by heating with the projecting mold part is equal to or higher than the softening temperature of the base sheet to below the melting temperature thereof”. Claim 12 depends from claim 1, which recites that “the contact section of the base sheet is heated to a temperature equal to or higher than the glass transition temperature of the base sheet by heating with the projecting mold part”. Because the softening temperature of a polymer is lower than the glass transition temperature, claim 12 decreases the lower bound of the temperature range recited claim 1, expanding the range. Therefore, claim 12 fails to include all the limitations of claim 1.
This same issue applies to claim 13, which recites that “the heating temperature is from 30°C to 300°C”. Depending upon the polymer at issue, this recitation may broaden the temperature range of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 14, 15, 18-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0178760 (“Chang”), cited in an IDS, in view of U.S. Patent Application Publication No. 2011/0162495 (“Sugiyama”) and World Patent Application Publication No. WO 2006/025596 (“Keduka”).
Regarding claim 1, Chang discloses a method for manufacturing (see paragraph 2) a hollow protruding tool (the microneedle array structure 20; see Figure 1 and paragraph 27) having a hollow interior (see Figure 2, particularly the internal chamber 30, which is described in paragraph 27), the method comprising:
a protrusion forming step of
bringing a projecting mold part (the second tool 44, which includes a projection 48; see Figures 4A and 4B and paragraph 28) into contact from a first surface side (the lower side 
while softening, with heat (see paragraphs 28-30), a contact section in the base sheet where the projecting mold part contacts the base sheet (see Figures 4A and 4B), inserting the projecting mold part into the base sheet (see Figures 4A and 4B), to form a protrusion (the protrusion 32; see Figures 3 and 4B and paragraph 27) that protrudes from a second surface side (the upper side relative to Figures 4A and 4B) of the base sheet;
a cooling step of cooling the protrusion in a state where the projecting mold part is inserted in an interior of the protrusion (see paragraph 30); and
a release step of withdrawing the projecting mold part from the interior of the protrusion after the cooling step, to form the hollow protruding tool (see Id.), wherein:
in the protrusion forming step, the protrusion is formed by using a first warp-suppressing means (the first tool 42) that suppresses warping of the base sheet when the projecting mold part is inserted into the base sheet (this functionality is inherently provided by the first tool 42 since the first tool 42 prevents the sheet material 40 from moving upward, other than in the area of the recess 46, when the projection 48 is inserted into the sheet material 40; see Figures 4A and 4B; see also MPEP 2114(I));
in the protrusion forming step, the contact section of the base sheet is heated to a temperature equal to or higher than the glass transition temperature of the base sheet (see paragraph 49, which states that the embossing temperature must be high enough to exceed the glass transition temperature of the sheet material 40) by heating with the projecting mold 
Chang does not disclose that the second tool 44 (i.e., the projecting mold part) includes a heating means. Instead, Chang discloses a source of radiant energy 58, which can be a heater. See paragraph 29 and Figure 5. Chang also does not explicitly disclose that other regions of the base sheet (i.e., regions other than the contact section) are heated to a temperature below the glass transition temperature or are not heated.
Sugiyama is directed to a method of manufacturing an element comprising a flat substrate with a plurality of vertical micro through-holes. See paragraph 1. A blade section 2 is mounted on a horn 11 of an ultrasonic welder 1. See Figure 1 and paragraph 22. The ultrasonic welder 1 comprises an ultrasonic oscillation section 12 that applies ultrasonic vibration to the horn 11. See Figure 1 and paragraph 23. The blade section 2 comprises punch blades 22 arranged in a grid pattern. See Figure 2 and paragraph 29. During punching of a substrate 3, the punch blades 22 are ultrasonically vibrated through the horn 11 with the ultrasonic oscillation section 12. Consequently, the punch blades 22 exhibit high cutting performance due to a synergistic effect of the vibration and the frictional heat between the blade and the substrate 3 resulting from the vibration. See Figure 1 and paragraph 38. As shown in Figure 3, a plurality of micro holes 31 is formed in the substrate 3 corresponding to the punch blades 22. See paragraph 39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the source of radiant energy 58 of Chang with the ultrasonic heating/vibrating arrangement of Sugiyama to provide high cutting performance 
With respect to the specific claim language at issue, the second tool 44 of Chang (i.e., the projecting mold part) would include a heating means by virtue of the horn 11 and the ultrasonic oscillation section 12 of Sugiyama being attached thereto in the same manner that the horn 11 and the ultrasonic oscillation section 12 are attached to the blade section 2 of Sugiyama (see Figure 1). Also, since the source of radiant energy 58 of Chang has been replaced by the ultrasonic heating/vibrating arrangement of Sugiyama (and since Chang does not disclose any other heating means for this embodiment), then no other heating means is provided except for the structure added from Sugiyama. Because the ultrasonic heating/vibrating arrangement of Sugiyama heats locally via friction, and because no other heating means is provided, other regions of the sheet material 40 (i.e., regions other than the contact section) would not be heated or at least would only be heated to a temperature below the glass transition temperature of the sheet material 40. Alternatively, see the embodiment of Figure 6 of Chang, which also incorporates the first tool 42 and the second tool 44. Various regions of the sheet material 40 are not heated, including at least the leftmost and rightmost portions as well as the portion adjacent the cooling station 76. See paragraph 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the continuous arrangement of Figure 6 of Chang in place of the arrangement of Figure 5 since Chang indicates that both options are suitable for practicing the invention. See also MPEP 2144.06(II) and 2143(I)(B).

Keduka is directed to a manufacturing method capable of manufacturing a three-dimensional structure having thin and high needle-like projections on one side. See paragraph 2 of the attached translation. In Figure 9, a sheet of molten resin 22 is guided between a substrate 21 and a perforated pressing plate 24. Needle-like molds 23a, 23b, and 23c are fixed to the substrate 21. There are holes 27a, 27b, and 27c formed in the perforated pressing plate 24 corresponding to the positions of the molds 23a, 23b, and 23c. The molten resin sheet 22 is deformed by vertical movement of the substrate 21 to form needle-like projections 3a, 3b, and 3c. See paragraph 80. A release plate 28 is located between the substrate 21 and the molten resin sheet 22. After the needle-like protrusions 3a, 3b, and 3c are formed, the perforated pressing plate 24 is moved upwards, the need-like molds 23a, 23b, and 23c are moved downward, and the release plate 28 is moved upwards, separating the molded object from the needle-like molds 23a, 23b, and 23c. The release plate 28 provides both a cooling effect and a releasing effect, which increases productivity. See paragraph 81.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the release plate 28 of Keduka in the apparatus of Chang to help release the projections 48 from the protrusions 32, thereby increasing productivity (see paragraph 81 of Keduka). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
i.e., the substrate 21).

Regarding claim 2, modified Chang discloses wherein the first warp-suppressing means is arranged on the second surface side of the base sheet (the first tool 42 of Chang is on the upper side of the sheet material 40 relative to Figures 4A and 4B), and the first warp-suppressing means is a support that supports the base sheet when the projecting mold part is inserted into the base sheet (see Figures 4B and 5 of Chang).

Regarding claim 3, modified Chang discloses wherein:
the second warp-suppressing means is arranged on the first surface side of the base sheet (the release plate 28 from Keduka is on the lower side of the sheet material 40 relative to Figures 4A and 4B of Chang, as discussed in the rejection of claim 1), and the second warp-suppressing means is a second support that supports the base sheet when the projecting mold part is withdrawn from the base sheet (see Figure 9 of Keduka); and


Regarding claim 4, modified Chang discloses wherein at least one of the support and the second support supports a region other than a region, in the base sheet, where the protrusion is formed (see Figure 4B of Chang, which shows the first tool 42 in contact with such regions of the sheet material 40, and Figure 9 of Keduka, which show the release plate 28 in contact with such regions of the molten resin sheet 22).

Regarding claim 5, Figures 4A and 4B of Chang only show a single projection 48 and recess 46. However, Figure 1 of Chang discloses a plurality of microneedles 24. Also, claim 13 of Chang indicates that the first tool can comprise a plurality of recesses, and the second tool can comprise a plurality of projections. In addition, Keduka discloses a plurality of needle-like molds 23a, 23b, and 23c. In view of these disclosures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized multiple corresponding projections 48 and recesses 46 in modified Chang. See also MPEP 2144.04(VI)(B).
In such an arrangement, the first tool 42 of Chang would include multiple recesses 46, and the release plate 28 from Keduka would include multiple corresponding holes (see Figure 9 of Keduka), thereby meeting the limitations of claim 5.

claim 6, modified Chang discloses wherein the opening plate is formed such that one of the projecting molds is passed through one of the openings (as discussed above, the projections 48 of Chang pass through the holes of the release plate 28 from Keduka and into the recesses 46 of the first tool 42 of Chang).

Regarding claim 9, modified Chang discloses wherein the shape of the hollow protruding tool is controlled by controlling: an insertion height of the projecting mold part into the base sheet (as should be recognized from Figures 4A and 4B of Chang, the insertion height of the projection 48 affects the shape of the resulting protrusion 32; a partial insertion into the recess 46 would produce a different shape), and the shape of the projecting mold part (as should be recognized from Figures 4A and 4B of Chang, the shape of the projection 48 affects the shape of the resulting protrusion 32, particularly that of the interior of the protrusion 32).

Regarding claim 10, the embodiment of Figure 5 of Chang does not explicitly make use of a continuous base sheet. However, in the embodiment of Figure 6 of Chang, the sheet material 40 is continuous, an upper belt 62 incorporates the first tool 42, and a lower belt 64 incorporates the second tool 44. See paragraph 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the continuous arrangement of Figure 6 of Chang in place of the arrangement of Figure 5 since Chang indicates that both options are suitable for practicing the invention. See also MPEP 2144.06(II) and 2143(I)(B). In the resulting combination, the sheet material 40 constitutes the claimed continuous base sheet, and the protrusions 32 are formed continuously, as evidenced 

Regarding claim 14, modified Chang discloses wherein:
the heating means of the projecting mold part is an ultrasonic vibration device (the ultrasonic welder 1 from Sugiyama, particularly the horn 11 and ultrasonic oscillation section 12); and
the contact section is softened by causing ultrasonic vibration of the projecting mold part by the ultrasonic vibration device and generating heat in the contact section by friction (see paragraph 38 of Sugiyama; note that the horn 11 and ultrasonic oscillation section 12 are attached to the second tool 44 of Chang, as discussed above).

Regarding claim 15, modified Chang discloses wherein the frequency of the ultrasonic vibration is from 10 to 50 kHz (see paragraph 37 of Sugiyama, which discloses a frequency range of 15 to 60 kHz; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also MPEP 2144.05(I)).

Regarding claim 18, modified Chang discloses wherein a temperature equal to or above the softening temperature of the base sheet (see paragraph 49 of Chang, which states that, at the embossing temperature, the sheet material 40 flows enough to be permanently deformed, i.e., the sheet material 40 is softened; paragraph 49 also states that the embossing temperature 

Regarding claim 19, modified Chang discloses wherein the height of a projecting mold of the projecting mold part is formed equal to or slightly higher than the height of the hollow protruding tool being manufactured (note the height of the projection 48 relative to the height of the resulting microneedle 24 in Figure 4B of Chang).

Regarding claim 20, modified Chang discloses wherein the height of a projecting mold of the projecting mold part is from 0.01 to 30 mm (note the height of the projection 48 relative to the height of the resulting microneedle 24 in Figure 4B of Chang; in addition, see paragraph 27 of Chang, which states that the microneedles 24 can have a length ranging from about 1 µm to about 1 cm; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05(I)).
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A).

Regarding claim 21, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)(A). In addition, note that paragraph 27 of Chang discloses that the microneedles 24 can have a cross-sectional dimension ranging from about 1 nm to about 1 mm, which suggests a similar but smaller size for the projection 48 of Chang. See Figure 4B.

Regarding claim 22, please see the rejection of claim 21.

Regarding claim 23, modified Chang discloses wherein a tip end angle of the projecting mold part is from 1 to 60 degrees (see Figures 4A and 4B of Chang, particularly the projection 48).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  In this case, absent evidence that the recited angle is significant, it is the Examiner’s position that the tip angle would be obvious to one of ordinary skill in the art.

Regarding claim 24, modified Chang discloses wherein, in the cooling step, cooling is applied by blowing cold air (see paragraph 30 of Chang, which refers to “blowing cool air”) in a state where the projecting mold part is inserted in the interior of the protrusion (a lower press 54 is pressed against an upper press 52 while cooling occurs; see paragraph 30 and Figure 5 of Chang; the lower press 54 incorporates the second tool 44, and the upper press 52 incorporates the first tool 42; see paragraph 29 and Figure 5).

Regarding claims 25 and 26, as discussed above, modified Chang discloses cooling a microneedle array by blowing cool air (see paragraphs 27-30 of Chang, particularly paragraph 30). However, modified Chang does not disclose wherein the temperature of the cold air is from -50°C to 26°C or wherein the cooling time for cooling by blowing the cold air is from 0.5 to 30 seconds.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Further, “where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Given that modified Chang already discloses cooling a microneedle array by blowing cool air, it is not inventive to select an optimum or workable cooling temperature or duration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the cooling temperature and duration in modified Chang to obtain an appropriate cooling effect. Also, since both modified Chang and the Applicant are cooling microneedle arrays by blowing cool air onto the arrays, it is expected that optimizing the temperature and duration in modified Chang would result in a temperature and duration within the respective claimed ranges.

Regarding claim 28, modified Chang discloses wherein the protrusion step may comprise forming a plurality of protrusions by inserting the projecting mold part into different positions of the base sheet (the microneedle array structure 20 of Chang includes a plurality of microneedles 24 at different positions; see Figures 1 and 2 and paragraph 27 of Chang; since the microneedles 24 are formed using the lower tool 44, the lower tool 44 must have been inserted at each position where a microneedle 24 is located; see paragraphs 27-29).

Regarding claim 29, modified Chang discloses wherein, in theBIRCH, STEWART, KOLASCH & BIRCH, LLP JWB/JWB/kgsApplication No.: NEW Docket No.: 0445-0472PUS1Page 16 of 18 protrusion forming step, a plurality of projecting molds arranged in an array are inserted into the base sheet (see the rejection of claim 5), to form an array of protrusions (see Figure 1 of Chang).

Regarding claim 30, modified Chang discloses wherein the protrusion is a microneedle (see paragraph 27 and Figures 1-3 of Chang, particularly the microneedles 24).

Regarding claim 31, modified Chang discloses wherein the hollow protruding tool is a microneedle array in which a plurality of the protrusions are arranged on the base sheet (see paragraph 27 and Figures 1-3 of Chang, particularly the microneedles 24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugiyama and Keduka, as applied to claim 3 above, and further in view of Japanese Patent Application Publication No. JP 2013-172833 (“Yamada”), cited in an IDS.
Regarding claim 7, modified Chang does not disclose wherein at least one of the support and the second support initially has no opening for allowing a projecting mold of the projecting mold part to pass therethrough, and an opening is formed by being pressed by the projecting mold part being inserted into the base sheet in the protrusion forming step.
Yamada is directed to a manufacturing method for a minute nozzle. See paragraph 1 of the translation provided by the Applicant. As can be seen in Figure 1, an elastic body 2 supports a resin body 3 to be processed, and the elastic body 2 has no opening prior to the elastic body 2 and the resin body 3 being pierced by a minute needle 5. See paragraphs 17 and 26. The resulting nozzle 7 is shown in Figure 2. See paragraph 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the release plate 28 of Keduka could be replaced with the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugiyama and Keduka, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2011/0229688 (“Cotton”).
Regarding claim 8, modified Chang does not disclose wherein: the second warp-suppressing means is a suction port arranged in the support; and in the release step, warping of the base sheet is suppressed by using the suction port to suck the base sheet from the second surface side when the projecting mold part is withdrawn from the base sheet.
Cotton is directed to a method of introducing perforations into a sheet of laminated material. See paragraph 1. Perforating elements pierce the laminate following contract with a sonotrode. Suction can be applied to the laminate from a support to pull the laminate to the support to facilitate passage of the perforating elements through the laminate. See paragraph 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that suction could be used to hold the sheet material 40 of Chang against the first tool 42 of Chang (which functions as a support) to facilitate piercing of the sheet material 40, as taught by Cotton, in place of using the release plate 28 from Keduka. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B). Since the sheet material 40 is held against the first tool 42 by .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugiyama and Keduka, as applied to claim 1 above, and further in view of U.S. Patent No. 6,256,533 (“Yuzhakov”), cited in an IDS.
Regarding claim 11, modified Chang discloses wherein the heating temperature of the base sheet by heating with the projecting mold part is equal to or higher than the glass transition temperature of the base sheet (see paragraph 49 of Chang). However, modified Chang does not explicitly disclose that the heating temperature is below the melting temperature of the base sheet.
Yuzhakov is directed to an array of microneedles. See column 1, lines 5-12. In the embodiment of Figure 8, a thin plastic film 130 is placed on top of micropillars and heated above the glass transition temperature of the plastic film 130, thereby causing the plastic film 130 to become sufficiently pliable or soft for permanently deforming the shape of the plastic film 130. Preferably, the temperature of the plastic film 130 is not raised above its melting temperature. See column 9, lines 39-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have kept the heating temperature of the sheet material 40 of Chang below its melting temperature since Yuzhakov teaches that this is preferred when forming microneedles (see column 9, lines 39-60).

claim 12, modified Chang discloses wherein the heating temperature of the base sheet by heating with the projecting mold part is equal to or higher than the softening temperature of the base sheet (see paragraph 49 of Chang, which states that, at the embossing temperature, the sheet material 40 flows enough to be permanently deformed, i.e., the sheet material 40 is softened; paragraph 49 also states that the embossing temperature exceeds the glass transition temperature, which would be higher than the softening temperature). However, modified Chang does not explicitly disclose that the heating temperature is below the melting temperature of the base sheet.
Yuzhakov is directed to an array of microneedles. See column 1, lines 5-12. In the embodiment of Figure 8, a thin plastic film 130 is placed on top of micropillars and heated above the glass transition temperature of the plastic film 130, thereby causing the plastic film 130 to become sufficiently pliable or soft for permanently deforming the shape of the plastic film 130. Preferably, the temperature of the plastic film 130 is not raised above its melting temperature. See column 9, lines 39-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have kept the heating temperature of the sheet material 40 of Chang below its melting temperature since Yuzhakov teaches that this is preferred when forming microneedles (see column 9, lines 39-60).

Regarding claim 13, modified Chang discloses wherein the heating temperature is from 30°C to 300°C (paragraph 49 of Chang teaches that the embossing temperature should be higher than the glass transition temperature of the sheet material 40; paragraphs 50 and 51 list e.g., 70 °C, 100 °C, 150 °C, 190 °C, 210 °C; in other words, Chang teaches that the embossing temperature should be greater than 70 °C, 100 °C, etc.; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also MPEP 2144.05(I)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugiyama and Keduka, as applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2008/0088066 (“Ferguson”).
Regarding claim 16, modified Chang does not disclose wherein the amplitude of the ultrasonic vibration is from 1 to 60 µm.
Ferguson is directed to methods of molding microneedle arrays. See paragraph 2. Ultrasonic energy can be applied using an ultrasonic horn. The amplitude of the ultrasonic horn is typically less than about 127 µm and is often less than about 51 µm. See paragraph 57. In one embodiment, the frequency was 20 kHz and the amplitude was 38.1 µm. See paragraph 66.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an amplitude for the horn 11 from Sugiyama from within the ranges disclosed in Ferguson since Ferguson indicates that these are appropriate amplitudes for use in forming microneedle arrays. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See also MPEP .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sugiyama and Keduka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0234301 (“Tomono”).
Regarding claim 27, modified Chang does not explicitly disclose wherein, in the cooling step, cooling is performed naturally without cooling by blowing cold air.
Tomono is directed to a method for producing a microneedle array. See paragraph 3. In one embodiment, a substrate 3 having microneedles 34 is naturally cooled by ambient air while moving on a conveyor belt 42. See Figures 5A and 5B and paragraphs 47-50, particularly paragraph 50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sheet material 40 of Chang could be naturally cooled, as taught by Tomono, rather than actively cooled by blowing cool air over the sheet material, as suggested in paragraph 30 of Chang. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Response to Arguments
The Applicant's arguments filed 12 January 2021 have been fully considered, but they are not persuasive.

Furthermore, the rejection of claim 1 involves modifying Chang in view of Sugiyama, resulting in replacement of the radiant heating of Chang with ultrasonic heating. Certain of the Applicant’s remarks fail to take this change into account, focusing on Chang alone. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please also note that the rejection of claim 1 has been modified to account for the amendments to claim 1, such that certain of the Applicant’s remarks are addressed within the rejection itself.
On page 19 of the Applicant’s reply, the Applicant states that, in Figure 4B of Chang, the entire mold comprising the first tool 42 and the second tool 44 is heated. However, as discussed above, this is incorrect. Only the second tool 44 is heated in this embodiment. See 
On page 20, the Applicant states that the entire sheet is heated above the glass transition temperature in Keduka. However, this is irrelevant as Keduka is only relied upon to teach the use of a second warp-suppressing means.
On page 22, the Applicant states that, in Chang and Keduka, the entire resin is heated. Again, the heating arrangement of Chang has been replaced by the heating arrangement of Sugiyama in the rejection of claim 1, and Keduka is only relied upon for a warp-suppressing means. The relevant question is what portions of the base sheet would be heated in the combination of Chang, Sugiyama, and Keduka set forth in the rejection of claim 1. Given that the heating arrangement of Chang has been replaced by the heating arrangement of Sugiyama, localized heating would be realized.
On pages 23 and 24, the Applicant argues that one of ordinary skill in the art could not have successfully modified Chang based on Keduka. The Examiner respectfully disagrees. It would have been well within the skill of one of ordinary skill in the art to have added a second warp-suppressing means to Chang, as taught by Keduka, without preventing the resulting apparatus from functioning properly, for example by splitting the second tool 44 into multiple parts as indicated below. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

    PNG
    media_image1.png
    668
    357
    media_image1.png
    Greyscale

On pages 24 and 25, the Applicant argues that the heat source of Chang cannot be replaced with the ultrasonic device of Sugiyama. This argument is premised on the idea that the first tool 42 of Chang would be ultrasonically vibrated. However, in Sugiyama, the structure having the projections is vibrated, which would have suggested to one of ordinary skill in the art that the second tool 44 of Chang should be vibrated.
On pages 25 and 26, the Applicant again discusses the embodiment of Figure 11 of Chang, which was not used in rejecting claim 1. See the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774